SMITH, Judge.
Appellant appeals his final judgment and sentence for vehicular homicide. On December 15, 1980, he was adjudicated guilty of two counts of vehicular homicide and sentenced to five years imprisonment on one count and to five years probation on the other count, the latter to run consecutive to the prison term. Following his release from prison and while on probation, he committed two additional crimes, for which he was subsequently convicted and incarcerated. During this interim, he also *1296spent four days in jail pursuant to a violation of probation warrant. Appellant’s probation was eventually revoked because of these two subsequent convictions, and he was sentenced to prison for five years, sentence to run concurrent with any sentence that he was presently serving.
Appellant argues that the trial court should have given him credit against this sentence for all the time that he served in jail and prison on his original sentence, the violation of probation warrant, and two subsequent sentences for crimes committed while on probation. From a review of the record, it is clear that appellant was given credit against various sentences for all of the time that he has served in jail and prison, except for the four days that he spent in jail awaiting disposition of the violation of probation charge. Therefore, we reverse the trial court’s final judgment and sentence only as to the denial of credit for these four days. We find no authority requiring the result urged by appellant, and the cases cited are not applicable.
AFFIRMED in part and REVERSED in part.
SHIVERS and WENTWORTH, JJ., concur.